                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JANICE PRIMER o/b/o Z.P.                    :    CIVIL ACTION
                                             :
                   v.                        :
                                             :
 ANDREW SAUL, Commissioner of                :    NO. 18-5383
 Social Security1                            :

                            MEMORANDUM AND ORDER

ELIZABETH T. HEY, U.S.M.J.                                             February 5, 2020

       Janice Primer, on behalf of her minor grandson Z.P. (“Plaintiff”),2 seeks review of

the Commissioner’s decision denying his claim for supplemental security income

(“SSI”). For the reasons that follow, I conclude that the decision of the Administrative

Law Judge (“ALJ”) denying benefits is not supported by substantial evidence and will

remand the case for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

I.     PROCEDURAL HISTORY

       Plaintiff protectively filed for SSI on July 22, 2013, alleging an onset date of April

27, 2011, the date of Plaintiff’s birth. Tr. at 153, 163, 301. The application was denied,

id. 189-92, and Plaintiff requested an administrative hearing before an ALJ, id. at 193,




       Andrew Saul became the Commissioner of Social Security (“Commissioner”) on
       1

June 17, 2019, and should be substituted for the former Acting Commissioner, Nancy
Berryhill, as the defendant in this action. Fed. R. Civ. P. 25(d).

       Ms. Primer testified that she is Plaintiff’s maternal grandmother and has had
       2

custody of him since his birth. Tr. at 116. The record contains a guardianship agreement
dated October 1, 2012. Id. at 300.
which took place on June 17, 2015. Id. at 145-52.3 On July 13, 2015, the ALJ issued an

unfavorable decision. Id. at 167-81. On January 10, 2017, the Appeals Council granted

Plaintiff’s request for review based on new and material evidence indicating that

Plaintiff’s impairments may have been more severe than found by the ALJ. Id. at 187-88.

       At a second administrative hearing, held on May 25, 2017, Plaintiff, his

grandmother, and a medical expert testified. Tr. at 105-44.4 On October 17, 2017, the

same ALJ again found that Plaintiff was not disabled. Id. at 81-98. The Appeals Council

denied Plaintiff’s request for review on November 5, 2018, id. at 1-3, making the ALJ’s

October 17, 2017 decision the final decision of the Commissioner. 20 C.F.R. § 416.1472.

       Plaintiff commenced this action on December 12, 2018. Doc. 1. The matter is

now fully briefed and ripe for review. Docs. 11, 16-17.5

II.    LEGAL STANDARDS

       The court’s role on judicial review is to determine whether the Commissioner’s

decision is supported by substantial evidence. 42 U.S.C. § 405(g); see Schaudeck v.

Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). Therefore, the issue in this case

is whether there is substantial evidence to support the Commissioner’s conclusion that




       3
        At this hearing, Plaintiff was not represented by counsel, tr. at 147, and only Ms.
Primer, Plaintiff’s grandmother, testified.
       4
           At the second administrative hearing, Plaintiff was represented by counsel.
       5
       The parties have consented to magistrate judge jurisdiction pursuant to 28 U.S.C.
§ 636(c). See Standing Order, In RE: Direct Assignment of Social Security Appeal
Cases to Magistrate Judges (Pilot Program) (E.D. Pa. Sept. 4, 2018); Doc. 4.

                                               2
Plaintiff is not disabled. Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion,” and must be “more than a mere

scintilla.” Zirnsak v. Colvin, 777 F.3d 607, 610 (3d Cir. 2014) (quoting Rutherford v.

Barnhart, 399 F.3d 546, 552 (3d Cir. 2005)). The court has plenary review of legal

issues. Schaudeck, 181 F.3d at 431.

       To determine eligibility for child benefits, the Commissioner employs a three-step

sequential evaluation that examines (1) whether the minor has engaged in substantial

activity, (2) whether he or she had a medically determinable severe impairment(s), and

(3) whether the impairment(s) met, medically equaled, or functionally equaled the

Listings of Impairments. 20 C.F.R. § 416.924(a).6 The claimant bears the burden at each

step. Id. § 416.912(a).

       The last step is further broken down into two alternative steps. First, in

determining whether the impairment(s) met or medically equaled a Listing, there must be

medical findings that met or equaled in severity all of the criteria for the Listing. See

Sullivan v. Zebley, 493 U.S. 521, 531 (1990). Second, in determining whether the

impairment(s) functionally equaled a Listing, the ALJ must assess the claimant’s

functioning in six domains; (1) acquiring and using information, (2) attending and

completing tasks, (3) interacting and relating with others, (4) moving about and

manipulating objects, (5) caring for oneself, and (6) health and physical well-being. 20

C.F.R. § 416.926a(b). To functionally equal a Listing, the claimant’s impairment or


       6
        All citations to the relevant C.F.R. provisions and the Listings are to the versions
in effect at the time of the ALJ’s second decision.
                                              3
combination of impairments must result in “marked” limitations in two of these domains

of functioning or an “extreme” limitation in one domain. 20 C.F.R. § 416.926a(d).

Social Security regulations define a “marked” limitation in a domain as one that

interferes “seriously” with Plaintiff’s ability to independently initiate, sustain or complete

activities, and as equivalent to “the functioning we would expect to find on standardized

testing with scores that are at least two, but less than three, standard deviations from the

mean.” Id. § 416.926a(e)(2). An “extreme” limitation is one that interferes “very

seriously” with Plaintiff’s ability to independently initiate, sustain, or complete activities,

and is equivalent to at least three standard deviations below the mean on standardized

testing. Id. § 416.926a(e)(3).

III.   DISCUSSION

       A.     ALJ’s Findings and Plaintiff’s Claims7

       The ALJ found that Plaintiff suffered from two severe impairments: attention

deficit hyperactivity disorder (“ADHD”) and autism spectrum disorder (“ASD”). Tr. at

84. The ALJ found that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the Listings, id. at 85, and that Plaintiff did

not have a combination of impairments that functionally equaled the severity of the




       7
         In the Disability Report completed by Plaintiff’s grandmother at the time of the
application when Plaintiff was a little over two years old, she indicated that his problems
included asthma for which he had frequent hospitalizations, speech and language delays,
difficulty eating, and inability to identify objects in books. Tr. at 374. By the time of the
second hearing when he was six years old, Plaintiff claimed additional disabling
conditions.

                                               4
Listings. Id. Specifically, the ALJ found that Plaintiff had less than marked limitations

in the domains of acquiring and using information, attending and completing tasks,

interacting and relating with others, caring for himself, and health and physical well-

being, and no limitation in the domain of moving about and manipulating objects. Id. at

91-97.

         Plaintiff claims that the ALJ (1) failed to find his pervasive development disorder

(“PDD”), oppositional defiant disorder (“ODD”), speech delays, and cognitive

difficulties to be severe impairments, (2) erred in the concluding that he did not meet or

equal a Listing, and (3) improperly considered the testimony offered by the medical

expert. Doc. 11. Defendant responds that the ALJ properly determined that the

additional impairments were not severe; substantial evidence supports the ALJ’s

determination that Plaintiff did not have an impairment of combination of impairments

that met, medically equaled, or functionally equaled a Listing; and properly considered

the medical expert’s testimony. Doc. 16.

         B.     Summary of Evidence

         Plaintiff was born on April 27, 2011, and tested positive for cocaine at birth. Tr. at

549. According to his grandmother, he was born addicted to numerous substances

causing withdrawal symptoms such as tremors that improved in his early years. Id. at

720, 784. When he was eight months old, Plaintiff began treating with pulmonologist

Michael S. Schwartz, M.D., for asthma symptoms that began when he was two or three

months old. Id. at 611. Plaintiff had several episodes of asthma exacerbation in late

2011 and 2012, for which he was treated at Lehigh Valley Hospital. Id. at 611 (noting
                                               5
Emergency Room visits for asthma on 10/8/11 and 11/30/11), 529 (4/18-4/19/12), 559

(9/16/12), 577 (9/17-9/19/12). According to Stanley Stein, M.D., who conducted a

pediatric disability examination on October 15, 2013, Plaintiff continued to suffer from

asthma attacks about every two weeks that could be treated at home. Id. at 709. In 2015,

he was treated with Singulair and Flovent.8 Id. at 784. During a 2011-2012 period,

Plaintiff also suffered from recurrent acute otitis media,9 for which he had tubes

surgically inserted in his ears on October 22, 2012. Id. at 595, 745.

       Plaintiff also exhibited developmental and speech delays that have greatly

improved during the relevant period. In June 2012, Plaintiff’s primary care physician

group referred to these as “[m]ild speech and gross/fine motor delay.” Tr. at 664. During

an evaluation for the Head Start program on August 9, 2012, Plaintiff’s language skills

were of concern, and the evaluator noted a history of torticollis10 and feeding issues. Id.

at 335. Kym DeFour, M.S. Ed., conducted a speech and language evaluation on

November 17, 2013, and found that Plaintiff’s language skills were a standard deviation

below the mean and eight months below age expectations. Id. at 722.




       8
        Singulair is a leukotriene inhibitor used to prevent asthma attacks. See
https://www.drugs.com/singulair.html (last visited Jan. 23, 2020). Flovent is a
corticosteroid used to prevent asthma attacks. See
https://www.drugs.com/search.php?searchterm=Flovent (last visited Jan. 23, 2020).

       Otitis media is inflammation of the middle ear. Dorland’s Illustrated Medical
       9

Dictionary, 32nd ed. (2012) (“DIMD”), at 1350.
       10
         Torticolllis is “abnormal contraction of the muscles of the neck, producing
twisting of the neck and an unnatural position of the head.” DIMD at 1941.

                                             6
       Plaintiff began outpatient treatment at Pinebrook Family Answers in November

2014, when he was diagnosed with PDD.11 Tr. at 736. In May 2015, Megan Gabel,

M.A., noted an increase in Plaintiff’s anger. Id. at 732.

       In March 2015, Plaintiff began outpatient therapy and psychiatric services at

KidsPeace for treatment of defiance, hyperactivity, and aggressive behavior. Tr. at 773.

At that time, Ruth Housman, LPC, found Plaintiff hyperactive, his insight compromised,

and his concentration poor. Id. at 775. His behaviors mirrored symptoms of ASD, and

he was diagnosed with Adjustment Disorder NOS12 and found to have a Global

Assessment of Functioning (“GAF”) score of 56.13 Id. at 782, 856. Child psychiatrist


       11
          PDD NOS (not otherwise specified) “is a severe and pervasive impairment in the
development of reciprocal social interaction associated with impairment in either verbal
or nonverbal communication skills or with the presence of stereotyped behavior,
interests, and activities, but the criteria are not met for a specific Pervasive
Developmental Disorder, Schizophrenia, Schizotypal Personality Disorder, or Avoidant
Personality Disorder.” Diagnostic and Statistical Manual of Mental Disorders, 4th ed.
Text Revision (2000) (“DSM IV-TR”), at 84. The DSM was revised in 2013. In the
DSM-5, PDD is included in the diagnosis of ASD. DSM-5 at 51. “The essential features
of [ASD] are persistent impairment in reciprocal social communication and social
interaction . . . , and restricted, repetitive patterns of behavior, interests or activities . . . .”
Id. at 53.
       12
         “The presence of emotional or behavioral symptoms in response to an
identifiable stressor is the essential feature of adjustment disorders . . . .” DSM-5 at 287.
       13
          A GAF score is a measurement of a person’s overall psychological, social, and
occupational functioning, and is used to assess mental health. DSM IV-TR at 34. A
GAF score of 51-60 indicates “[m]oderate symptoms (e.g., flat affect and circumstantial
speech, occasional panic attacks [or] moderate difficulty in social, occupational, or school
functioning (e.g., few friends, conflicts with peers or co-workers). Id. Although the
DSM 5, eliminated reference to the GAF score, the Commissioner continues to receive
and consider GAF scores in medical evidence, see Administrative Message-13066 (July
22, 2013), and an ALJ must consider a GAF score with all of the relevant evidence in the
case file. Nixon v. Colvin, 190 F. Supp.3d 444, 447 (E.D. Pa. 2016).
                                                  7
David Behar, M.D., of KidsPeace, conducted a psychiatric evaluation on April 22, 2015

(signed on May 6, 2015), noting that Plaintiff was referred for severe impulsivity, risk of

injury, and school complaints. Id. at 728, 730. He diagnosed Plaintiff with ADHD,

ODD, and a mixed developmental learning disability, with a GAF of 40.14 Id. at 729.

These diagnoses were again assigned in June 2015. Id. at 852.

       In November 2015, William LeBeouf, M.D., from KidsPeace, noted Plaintiff’s

history of significant delays in walking and talking, and continued language delays. Tr.

at 783. Dr. LeBeouf diagnosed Plaintiff with ASD. Id. at 785. He noted that Dr. Behar

had prescribed Vyvanse.15 Id. at 784. His treatment plan included speech and

occupational therapy, the addition of Elavil, and DDAVP for enuresis, and possibly a trial

of Tenex.16 Id. at 785. During an evaluation at KidsPeace on December 11, 2015,


       14
          “The essential feature of [ADHD] is a persistent pattern of inattention and/or
hyperactivity-impulsivity that interferes with functioning, or development. DSM-5 at 61.
“The essential feature of [ODD] is a frequent and persistent pattern of angry/irritable
mood, argumentative/defiant behavior, or vindictiveness . . . . “ Id. at 463. A GAF score
of 31-40 indicates “[s]ome impairment in reality testing or communication (e.g., speech
is at times illogical, obscure, or irrelevant) [or] major impairment in several areas, such as
work or school, family relations, judgment, thinking, or mood (e.g., depressed man
avoids friends, neglects family, and is unable to work; child frequently beats up younger
children, is defiant at home, and is failing at school).” DSM-IV-TR at 34.
       15
         Vyvanse is a central nervous system stimulant used to treat ADHD. See
https://www.drugs.com/vyvanse.html (last visited Jan. 23, 2020).
       16
         Elavil is an antidepressant. See https://www.drugs.com/search.php?
searchterm=elavil (last visited Jan. 23, 2020). DDAVP is a man-made form of a
hormone used to treat diabetes insipidus, and increased thirst and urination caused by
head surgery or trauma. See https://www.drugs.com/mtm/ddavp-nasal.html (last visited
Jan. 23, 2020). Enuresis is urinary incontinence. DIMD at 628. Tenex reduces nerve
impulses in the heart and blood vessels and is used to treat high blood pressure and
ADHD. See https://www.drugs.com/mtm/tenex.html (last visited Jan. 23, 2020).
                                              8
psychologist Elizabeth Rozette Nguyen noted Plaintiff’s speech delay, indicating that he

was difficult to understand and exhibited some echolalia.17 Id. at 749. The psychologist

found that Plaintiff suffered from social and emotional delays and hyperactive

restlessness. Id. at 752. She indicated that Plaintiff is hyperactive, inattentive,

oppositional and defiant, and meets the criteria for ASD. Id. at 752-53. “Psychtropic

medications were tried and had little effectiveness and made the child more hyperactive.”

Id. at 753.

       The KidsPeace February 9, 2016 Treatment Plan indicates that Plaintiff was

diagnosed with ASD, “level 3 requiring very substantial support,” ADHD, and ODD, as

well as enuresis. Tr. at 837. Speech and occupational therapy were recommended. Id. at

845. The treatment plan identified four problems; deficits in receptive and expressive

communication, struggles with social interaction and play skills with peers, lacking

compliance with adult directives and coping skills, and his sister’s struggle to understand

his special needs. Id. at 837. The treatment plan was reviewed in September 2016, id. at

828, at which time, Plaintiff’s goals with communication had to be revisited because

“they were too advanced for where [he] is verbally.” Id. at 830. With social interaction,

Plaintiff made progress with taking turns but struggled with winning and losing. Id. at

831. Plaintiff’s coping skills remained problematic “as he will just get up and walk away

from a task if he doesn’t want to do it or if it is too difficult.” Id. at 833. During this




      Echolalia is “stereotyped repetition of another person’s words or phrases.”
       17

DIMD at 589.
                                               9
time, however, Plaintiff’s sister was doing much better understanding his special needs.

Id. at 834.

       The Individualized Education Programs (“IEPs”) included in the record

corroborate the limitations and difficulties noted in Plaintiff’s medical records, but also

indicate improvement more recently. Plaintiff’s language and communication issues, as

well as his socialization issues related to tantrums and biting, were present in 2013. Tr. at

336, 795. In March 2016, his language and communication skills were age appropriate

and there were no concerns noted in his personal and social skills or gross or fine

manipulation. Id. at 801-03. However, his articulation skills were still considered

delayed, id. at 801, 813, and in March 2017, when Plaintiff was five years old, the

reviewer noted that Plaintiff’s “articulation skills remain[ed] delayed and intervention

[was] recommended.” Id. at 420.18

       At the second administrative hearing, Alan Meyers, M.D., a medical expert who

had reviewed Plaintiff’s records, testified that he had reviewed the Listings related to

autism, communication disorders, personality, impulse control disorder and

neurodevelopmental disorders, and that Plaintiff did not meet any of these Listings. Tr.

at 109. However, Dr. Meyers found that Plaintiff had marked limitations in two of the

domains of functioning – maintaining and completing tasks and physical well-being. Id.




        The record also contains evidence post-dating the ALJ’s decision. Tr. at 11-77.
       18

In determining whether the ALJ’s decision is supported by substantial evidence, this
court may not consider evidence that was not before the ALJ. See Matthews v. Apfel,
239 F.3d 589, 594 (3d Cir. 2001) (“[f]or purposes of judicial review, the ‘record’ is ‘the
evidence upon which the findings and decision complained of are based”).
                                             10
at 114. In addition, Dr. Meyers explained that he categorized Plaintiff’s limitation in

interacting and relating to others as between marked and less than marked because

Plaintiff “has an occasionally marked problem, sometimes less than marked.” Id. at 114-

15.

       C.     Consideration of Plaintiff’s Claims

       Plaintiff presents the court with three claims challenging (1) the ALJ’s

consideration of the testimony of the medical expert, (2) his determination that only two

of Plaintiff’s impairments were severe, and (3) his analysis of whether Plaintiff’s

impairments met, medically equaled, or functionally equaled any of the relevant Listings.

Doc. 11. Defendant responds that the ALJ properly considered all of the evidence and

his decision is supported by substantial evidence. Doc. 16.

       After carefully reviewing the record and the ALJ’s decision, I conclude that there

is a fundamental flaw with the ALJ’s consideration of the evidence which pervades his

determination regarding the severity of Plaintiff’s impairments and whether Plaintiff’s

impairments met, medically equaled, or functionally equaled any of the relevant Listings.

Although the ALJ found Plaintiff’s ADHD and ASD to be severe, he found that

Plaintiff’s asthma, recurrent otitis media, speech delay, and ODD were not severe.

Specifically the ALJ stated, “these impairments have improved and no longer cause more

than minimal limitations for [Plaintiff].” Tr. at 84. Thus, the ALJ implies that these

impairments did, at some point during the relevant period, cause more than minimal

limitations for Plaintiff and thus were severe. Yet, the ALJ failed to evaluate whether

these impairments, combined with Plaintiff’s ADHD and ASD, rendered him disabled for
                                            11
any twelve-month period during the relevant time. See 20 C.F.R. §§ 416.906 (definition

of disability for children includes twelve-month durational requirement); 416.924(d)(2)

(impairment must meet the durational requirement); 416.909 (impairment must have

lasted or is expected to last for a continuous period of at least twelve months).19 In

response to Plaintiff’s motion, Defendant argues that “because the ALJ found at least one

severe impairment at step two, finding in [Plaintiff’s] favor, he properly continued with

the sequential evaluation process.” Doc. 16 at 5. Although the ALJ did continue with the

evaluation, he never considered the limitations imposed by Plaintiff’s medical

impairments (asthma and recurrent ear infections), speech delay, or ODD before their

improvement. The ALJ relied on more recent evidence indicating that Plaintiff’s asthma

was well controlled, see tr. at 84-85 (citing id. at 757), and that his speech had improved,

id. at 85 (citing id. at 471),20 but the ALJ neglected to determine if the impairments he

found non-severe along with those he found severe, met or medically or functionally

equaled the Listings at any point during the relevant period. Rather, the ALJ stated that

“[g]iven [Plaintiff’s] medical improvement, behavioral development, as well as his

progress with speech, the undersigned concludes the above impairments are non-severe.”


       19
        Plaintiff mentioned but did not develop this argument in his opening brief. See
Doc. 11 at 5 (“full spectrum of behaviors for the entire period has not been fully
considered”), 8 (“ALJ should have evaluated the evidence for the entire relevant period”).
He articulated the argument more clearly at the end of his Reply Brief. Doc. 17 at 7-8.
       20
          I note that the IEP relied upon by the ALJ to support his finding that Plaintiff’s
speech had improved also states that “[Plaintiff’s] intelligibility decreases in connected
speech,” that his “language skills remain delayed and intervention is recommended” and
his “articulation skills remain delayed and intervention is recommended.” Tr. at 471.

                                             12
Id. at 85. This is problematic because there was never an assessment of Plaintiff’s

impairments before the improvement of those conditions that the ALJ found not severe.

Thus, I will remand the case for further consideration of the evidence, specifically for

consideration of whether Plaintiff’s impairments met or medically or functionally equaled

the Listings for any twelve-month period during the relevant period.

       The ALJ’s consideration of the medical expert’s testimony warrants additional

discussion and highlights the impact of his error. Plaintiff argues that the ALJ failed to

properly consider the testimony offered by Dr. Meyers, including by failing to cite

competing evidence to support his rejection of the doctor’s opinions. Doc. 11 at 27-31.

Defendant responds that the ALJ properly considered the medical expert’s opinion and

properly did not accept it because it was inconsistent with the evidence of record. Doc.

16 at 9.

       An ALJ does not have to accept the testimony of a medical expert, but has the

duty to adequately explain the evidence that he rejects or to which he affords lesser

weight. Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 505-06 (3d Cir. 2009). When there

is a conflict in the evidence, the ALJ may choose which evidence to credit and which

evidence not to credit, so long as he does not “reject evidence for no reason or for the

wrong reason.” E.g., Brown v. Astrue, 649 F.3d 193, 196-97 (3d Cir. 2011) (citations

omitted); Rutherford v. Barnhart, 399 F.3d 399 F.3d 546, 554 (3d Cir. 2005); Plummer v.

Apfel, 186 F.3d 422, 429 (3d Cir. 1991).

       The Appeals Council remanded following the ALJ’s first decision for a number of

reasons, including to obtain updated evidence on Plaintiff’s medical condition and, if
                                             13
necessary and available, obtain evidence from a medical expert “to clarify the nature and

severity of [Plaintiff’s] impairments and whether the [Plaintiff’s] impairments meet or

equal the severity of an impairment [in the Listings].” Tr. at 187-88. As previously

mentioned, Dr. Meyers testified at the second administrative hearing that Plaintiff did not

meet any of the relevant Listings. Id. at 109. However, with respect to functional

equivalence, he found that Plaintiff had marked limitations in two domains of functioning

(and fell between less than marked and marked in a third), thus opining that Plaintiff met

the test for disability. Id. at 115.

       The ALJ gave partial weight to Dr. Meyers’ opinions.

               The undersigned also considered the medical opinion
               included in the hearing testimony of medical expert, Dr. Alan
               Meyers. Dr. Meyers testified he had reviewed all medical
               and educational evidence in the record. He reported
               [Plaintiff] suffered from asthma, which was severe from 2011
               through 2013, but has improved in the last several years; he
               was born addicted to substances; he had recurrent ear
               infections, leading to surgery which solved the problem;
               speech problem resulting in delay; ADHD; and ASD,
               moderate to severe, treated medically with Tenex. He
               testified he had considered all appropriate listings, but he
               found [Plaintiff’s] impairments did not meet the severity of
               any listing. He noted he had considered all evidence, and the
               records indicate [Plaintiff] was functioning in the average or
               slightly below average levels in cognitive or academic
               achievement. Therefore, he concluded [Plaintiff] had less
               than marked limitations in “paragraph B” functional areas.[21]
               With respect to the functional domains, Dr. Meyers
               concluded [Plaintiff] had the following limitations: (a) less
               than marked limitations in acquiring and using information;
               (b) marked limitations in attending and completing tasks due
               to ADHD; (c) occasionally marked, sometimes less than

       21
         As will be discussed, infra at 16, the B criteria of the childhood mental health
Listings require a claimant to show certain limitations in one or more of four areas.
                                             14
              marked limitations in interacting and relating with others; (d)
              no limitation in moving about and manipulating objects; (e)
              less than marked limitations in caring for self; and (f) marked
              limitations in health and physical well-being in considering
              the combination of asthma, ear infections, bed-we[tt]ing, and
              mental health impairments. This opinion is given partial
              weight. The undersigned agrees the severity of [Plaintiff’s]
              impairments does not meet any listing, as supported by
              educational and psychological records. As to the functional
              domains, the undersigned concludes Dr. Meyers’ opinion
              overestimates [Plaintiff’s] limitations. Dr. Meyers’[ ]
              opinions on the functional domains are inconsistent with his
              conclusions upon discussing the listings. The undersigned
              agrees the records support achievements in cognitive and
              academic functioning in the average or slightly below average
              range. Further, the records support improvement in behavior
              and impairments during the alleged disability period. Given
              [Plaintiff’s] placement in a regular classroom with less than
              20% of the day removed for learning support, the undersigned
              agrees [Plaintiff] has no limitation in moving about and
              manipulating objects; however, he has less than marked
              limitations in all other functional domains.

Tr. at 89-90 (record citations omitted).

       The two domains in which Dr. Meyers found Plaintiff had marked limitation are

maintaining and completing tasks and physical well-being. Tr. at 114. The ALJ rejected

the doctor’s opinions as to these domains because they were inconsistent with Dr.

Meyers’ findings with respect to the relevant Listings, and because the records did not

support such limitations.

       The ALJ’s concern that Dr. Meyers’ opinion was internally inconsistent is

understandable. At the administrative hearing, Dr. Meyers stated that Plaintiff’s

impairments did not meet any of the relevant Listings and specifically discussed Listing

112.10 (ASD), which requires that the Plaintiff meet the criteria for both the A and B


                                            15
criteria of the Listing.22 With respect to the B criteria, the Plaintiff must establish

extreme limitations in one or marked limitations in two areas of mental functioning;

(1) understand, remember, or apply information, (2) interact with others, (3) concentrate,

persist, or maintain pace, and (4) adapt or manage oneself.23 20 C.F.R. Pt. 404, Subpt. P,

App. 1 § 112.10(B)(1)-(4). Dr. Meyers stated that, although he believed Plaintiff had

problems in these areas, he thought they were less than marked. Tr. at 110. This creates

some confusion because at the same time Dr. Meyers found less than marked limitations

in Plaintiff’s ability to concentrate, persist, or maintain pace, he also found Plaintiff had

marked limitation in the functional domain of attending and completing tasks. There is

tremendous overlap in these two categories. Compare 20 C.F.R. § 916.926a(h) (defining

the domain of attending and completing tasks to include “how well you are able to focus

and maintain your attention, and how well you begin, carry through, and finish your

activities, including the pace at which you perform activities and the ease with which you

change them”) with 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 112.00(E)(3) (defining

concentrate, persist, or maintain pace of the B criteria to include “the ability to focus

attention on activities and stay on task age-appropriately”); see also S.T. by Taylor v.

Berryhill, Civ. No. 16-717, 2017 WL 6945185, at *11 n.13 (E.D. Va. Dec. 21, 2017)

(noting similarities between the domain of attending and completing tasks and the B




       22
            The A criteria of the Listing are not relevant to this discussion.
       23
         The same B criteria apply to each of the childhood mental health Listings, except
for 112.05 (intellectual disorders). See 20 C.F.R. Pt. 404, Subpt. P, App. 1,
§ 112.00(A)(2)(b).
                                                 16
criteria of concentrate, persist, or maintain pace). However, the ALJ had the opportunity

to seek clarification from Dr. Meyers on this point and failed to do so.

       Moreover, the ALJ’s consideration of Dr. Meyers’ opinions with respect to the

domains of attending and completing tasks and physical well-being suffers the same flaw

as previously discussed. The ALJ relied on “improvement in behavior and impairments

during the alleged disability period” to minimize reliance on Dr. Meyers’ conclusions.

Tr. at 90. Additionally, in his discussion of these two domains, the ALJ relied on

Plaintiff’s progress and a more recent IEP, overlooking the periods when the evidence

establishes that his impairments imposed greater limitations. Id. at 93 (citing id. at 755-

61, 828-59) (addressing the domain of attending and completing tasks); 97 (addressing

the domain of health and physical well-being, noting resolution of the recurrent ear

infections, improvement in his asthma and enuresis). It was incumbent upon the ALJ to

review the record throughout the claimed disability period and determine whether

Plaintiff’s impairments met, medically equaled, or functionally equaled the Listings for

any twelve-month period during the claimed disability period.

       In addition, the ALJ gave partial weight to the opinions of the medical and

psychological consultants who reviewed the file at the initial determination stage in

November and December 2013. Tr. at 89. This is problematic because this review took

place prior to Plaintiff’s ADHD and ASD diagnoses, and it also contravened the Appeals

Council’s remand order, which directed the ALJ to update the evidence.




                                             17
IV.    CONCLUSION

       The ALJ’s decision is flawed because he relied on improvement in many of

Plaintiff’s conditions in determining which impairments were severe and whether

Plaintiff’s impairments met, medically equaled or functionally equaled the Listings. On

remand, the ALJ shall review the record in its entirety and determine if, during any

twelve-month period, Plaintiff’s impairments met, medically equaled, or functionally

equaled the Listings, considering among other things, whether Plaintiff is entitled to a

closed period of benefits. In addition, the ALJ shall reconsider the medical expert’s

testimony in light of all the evidence, not just the most recent records and IEPs

evidencing medical and behavioral improvement, and seek clarification of the medical

expert’s opinions, if necessary.

       An appropriate Order follows.




                                             18
